Exhibit (10)(c)(9)

 

EMPLOYMENT AGREEMENT

BETWEEN

ALLTEL CORPORATION

AND

SCOTT T. FORD

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1.

Definitions

1.1.

ALLTEL Group

1.2.

Annual Incentive Benefit

1.3.

Annual Incentive Plan

1.4.

Annual Incentive Target

1.5.

Base Salary

1.6

Beneficiary

1.7.

Board

1.8.

Cause

1.9.

Compensation Committee

1.10.

Disability

1.11.

Good Reason

1.12.

Health Benefits Continuation

1.13.

Long-Term Incentive Benefit

1.14.

Long-Term Incentive Plan

1.15.

Non-Interference/Assistance Period

1.16.

Notice of Termination

1.17.

Ordinary Termination Benefits

1.18.

Other Vested Benefits

1.19.

Perquisite Continuation

1.20.

Prior Annual Incentive Amount

1.21.

Prorated Annual Incentive Benefit

1.22.

Prorated Long-Term Incentive Benefit

1.23.

SERP

1.24.

Severance Amount

1.25.

Severance Benefits

1.26.

Spouse

1.27.

Term

1.28.

Termination Date

 

 

Section 2.

Term of Agreement

 

 

Section 3.

Position and Responsibilities

 

 

Section 4.

Standard of Care

 

 

Section 5.

Compensation

5.1.

Base Salary

5.2.

Other Benefits

 

 

Section 6.

Expense Reimbursement

 

 

Section 7.

Employment Terminations

7.1.

Termination Due to Death

7.2.

Termination Due to Disability

 

i

--------------------------------------------------------------------------------


 

7.3.

Termination for Cause

7.4.

Voluntary Termination by the Executive Other Than for Good Reason

7.5.

Termination by ALLTEL Other Than for Cause or by Executive for Good Reason

7.6.

Health Benefits Continuation

 

 

Section 8.

Protective Covenants by the Executive

8.1.

Return of Property

8.2.

Non-Disclosure

8.3.

Non-Interference

8.4.

Harmful Statements

8.5.

Resignations

8.6.

Challenge to Validity

8.7.

Assistance to ALLTEL

 

 

Section 9.

Successors; Binding Agreement; Assignment

9.1.

As to ALLTEL

9.2.

As to the Executive

 

 

Section 10.

Dispute Resolution and Notices

10.1.

Dispute Resolution

10.2.

Notices

 

 

Section 11.

Survival of Obligations and Remedies

11.1.

Survival of Obligations

11.2.

Remedies; Protective Covenants

 

 

Section 12.

Miscellaneous

12.1.

Termination Procedures

12.2.

ALLTEL Representations

12.3.

No Duplication

12.4.

No Mitigation

12.5.

Entire Agreement

12.6.

Modification

12.7.

Severability

12.8.

Counterparts

12.9.

Withholding

12.10.

Prior Change in Control Agreement

12.11.

Third Party Beneficiaries

12.12.

Governing Law

 

ii

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT
BETWEEN
ALLTEL CORPORATION AND SCOTT T. FORD

 

This Employment Agreement (this “Agreement”) is made, entered into, and is
effective as of July 24, 2003 (the “Effective Date”), by and between ALLTEL
Corporation, a Delaware corporation (“ALLTEL”), and Scott T. Ford (the
“Executive”).

 

The Executive is the President and Chief Executive Officer of ALLTEL.  ALLTEL is
desirous of assuring the continued employment of the Executive and wishes to
establish certain terms and conditions of employment of the Executive, to
provide certain benefits to the Executive in the case of his termination of
employment, and to obtain certain agreements from the Executive for the benefit
of ALLTEL.  ALLTEL and the Executive desire to agree regarding the foregoing
upon terms that are satisfactory to ALLTEL and to the Executive.

 

ALLTEL and the Executive agree as follows:

 

Section 1.               Definitions.

 

For purposes of this Agreement, the following terms shall have the meanings
indicated below:

 

1.1.          “ALLTEL Group” shall mean, collectively, ALLTEL and all other
entities that are direct or indirect subsidiaries of ALLTEL from time to time,
and a “member” of the ALLTEL Group shall mean ALLTEL or any of such entities.

 

1.2.          “Annual Incentive Benefit” shall mean the higher of the Annual
Incentive Target or the Prior Annual Incentive Amount.

 

1.3.          “Annual Incentive Plan” shall mean the ALLTEL Corporation
Performance Incentive Compensation Plan and any one or more other formalized
plans, if any, in which the Executive is eligible to participate providing
incentive compensation payable in cash to eligible participants determined on
the basis of a measuring period not in excess of 12 calendar months, but shall
expressly exclude, without limitation, the ALLTEL Corporation 1998 Management
Deferred Compensation Plan, the Long-Term Incentive Plan, the ALLTEL Corporation
Executive Deferred Compensation Plan, any plan qualified or intended to be
qualified under Section 401(a) of the Code and any plan supplementary thereto,
any plan or arrangement under which stock, stock options, stock appreciation
rights, restricted stock or similar options, stock, or rights are issued, any
amendment or restatement of, or successor plan to, any of the foregoing plans in
effect from time to time, and any executive fringe benefits.

 

1.4.          “Annual Incentive Target” shall mean the amount of cash
compensation that would be payable to the Executive under the Annual Incentive
Plan for the measuring period during which the Termination Date occurs, computed
assuming that the level of performance with respect to a performance goal
identified in accordance with the terms of the Annual Incentive Plan as the
“target” level of performance has been achieved.  Where no level of performance
has been specifically identified as the “target” level, the “target” level shall
be (i)

 

--------------------------------------------------------------------------------


 

the only level if one level is identified, (ii) the higher of two levels if two
levels are identified, and (iii) the highest level if three or more levels are
identified.  Where the amount of compensation depends on the achievement of
multiple performance goals, the achievement of each target level of performance
with respect to each goal shall be assumed.

 

1.5.          “Base Salary” shall have the meaning given to such term in
Section 5.1, except that where the Base Salary of the Executive has,
notwithstanding the provisions of Section 5.1, been reduced, Base Salary shall
mean the Base Salary without giving effect to the reduction.

 

1.6.          “Beneficiary” shall mean the person so designated by the Executive
in a written notice to ALLTEL prior to his death, and in the absence of a
written beneficiary designation, the Executive’s Beneficiary shall be his
surviving Spouse, or if he has no surviving Spouse, his estate, except (in each
case) where otherwise required by law or the terms of an applicable compensation
arrangement or employee benefit plan (including, if applicable, the SERP).

 

1.7.          “Board” (or “ALLTEL’s Board”) shall mean the Board of Directors of
ALLTEL.

 

1.8.          “Cause” shall have the meaning given to such term in Section 7.3.

 

1.9.          “Compensation Committee” shall mean the Compensation Committee of
the Board or, with respect to any period during which there is no Compensation
Committee of the Board, the Board.

 

1.10.        “Disability” shall mean the incapacity of the Executive, due to
injury, illness, disease, or bodily or mental infirmity, to engage in the
performance of his usual duties as contemplated by Section 3 (Position and
Responsibilities), except for an incapacity of the Executive for a period of 60
days or less in the aggregate during any period of 12 consecutive calendar
months in the absence of a reasonable expectation that the Executive’s
incapacity will exist for more than 60 days.  “Disability” shall be determined
by the Board in the good faith exercise of its discretion upon receipt of and in
reliance on competent medical advice from one or more individuals who are
qualified to give professional medical advice on the matters that are relevant
to the Executive’s condition selected by the Board.

 

1.11.        “Good Reason” shall mean the occurrence on or after the Effective
Date and no more than 180 days prior to the date that notice of termination is
given by the Executive in accordance with Section 7.5 (Termination by ALLTEL
Other Than for Cause or by Executive for Good Reason), without the Executive’s
express written consent, of any one or more of the following:

 

(i)            Any action of ALLTEL that results in a material adverse change in
the Executive’s position (including status, offices, title, and reporting
requirements), authorities, duties, or other responsibilities, other than an
insubstantial and inadvertent action that is remedied by ALLTEL promptly after
receipt of notice thereof given by the Executive;

 

(ii)           A material reduction by ALLTEL in the Executive’s compensation,
as contemplated by Section 5;

 

2

--------------------------------------------------------------------------------


 

(iii)          ALLTEL’s amending or terminating the SERP in a manner that is
adverse to the Executive, unless prior to or coincident with the amendment or
termination of the SERP a substitute or alternative arrangement is provided so
that the level of retirement benefits anticipated to be received by the
Executive by reason of his employment with the ALLTEL Group is not materially
reduced; and

 

(iv)          A material breach by ALLTEL of any provision of this Agreement
that is not remedied by ALLTEL promptly after receipt of notice thereof given to
ALLTEL by the Executive.

 

Notwithstanding the foregoing, in no event shall any of the following constitute
“Good Reason”:

 

(i)            A reduction in any component of the Executive’s compensation if
coincident with the reduction in that component of the Executive’s compensation
one or more other components of the Executive’s compensation is or are increased
or a substitute or alternative is provided so that the Executive’s overall
compensation is not materially reduced;

 

(ii)           The Executive does not earn cash bonuses or benefit from equity
incentives awarded to the Executive because one or more performance goals or
targets (including appreciation in value related to equity awards) was or were
not achieved; and

 

(iii)          The suspension of the Executive for the period during which the
Board is making a determination whether to terminate the Executive for Cause in
accordance with Section 7.3 (Termination for Cause).

 

1.12.        “Health Benefits Continuation” shall have the meaning set forth in
Section 7.6.

 

1.13.        “Long-Term Incentive Benefit” shall mean the higher of (i) the
amount paid or payable to the Executive under the Long-Term Incentive Plan for
the most recently concluded plan cycle or other measuring period for the
determination of payments under the Long-Term Incentive Plan (“plan cycle”)
prior to the Termination Date or (ii) the amount that would be payable to the
Executive under the Long-Term Incentive Plan with respect to the plan cycle
containing the Termination Date, computed assuming that the level of performance
with respect to a performance goal identified in accordance with the terms of
the Long-Term Annual Incentive Plan as the “target” level of performance for
that plan cycle has been achieved.  Where no level of performance has been
specifically identified as the “target” level, the “target” level shall be (i)
the only level if one level is identified, (ii) the higher of two levels if two
levels are identified, and (iii) the highest level if three or more levels are
identified.  For purposes of this definition and the definition of “Prorated
Long-Term Incentive Benefit”, where the amount of compensation depends on the
achievement of multiple performance goals, the achievements of

 

3

--------------------------------------------------------------------------------


 

each target level of performance with respect to each goal shall be assumed. 
Where compensation of the Executive is averaged over a multiple-year period with
respect to a plan cycle for purposes of determining the amount payable for that
plan cycle, compensation used for such averaging shall be: (i) with respect to
completed years within the plan cycle, the compensation actually used under the
terms of the Long-Term Incentive Plan with respect to such completed years, and
(ii) with respect to the year during which the Termination Date occurs, if not
completed, the Base Salary of the Executive for the full year, whether earned or
unearned.

 

1.14.        “Long-Term Incentive Plan” shall mean the ALLTEL Corporation
Long-Term Performance Incentive Compensation Plan and any one or more other
formalized plans, if any, in which the Executive is eligible to participate
providing incentive compensation payable in cash determined on the basis of a
measuring period of in excess of 12 calendar months, but shall expressly
exclude, without limitation, the ALLTEL Corporation 1998 Management Deferred
Compensation Plan, the Annual Incentive Plan, the ALLTEL Corporation Executive
Deferred Compensation Plan, any plan qualified or intended to be qualified under
Section 401(a) of the Code and any plan supplementary thereto, any plan or
arrangement under which stock, stock options, stock appreciation rights,
restricted stock or similar options, stock, or rights are issued, any amendment
or restatement of, or successor plan to, any of the foregoing plans in effect
from time to time, and any executive fringe benefits.

 

1.15.        “Non-Interference/Assistance Period” shall mean the period
commencing with the termination of the Executive’s employment with the ALLTEL
Group and ending on the second anniversary of the date on which occurs the
Executive’s termination of employment with the ALLTEL Group.

 

1.16.        “Notice of Termination” shall have the meaning given to such term
in Section 12.1.

 

1.17.        “Ordinary Termination Benefits” shall mean (i) the Executive’s Base
Salary earned but not paid through the Termination Date and (ii) Other Vested
Benefits.

 

1.18.        “Other Vested Benefits” shall mean all compensation and benefits to
which the Executive has a vested right on the Termination Date, including but
not limited to, the SERP benefit (if vested), any amount payable to the
Executive under the Annual Incentive Plan’s terms with respect to the measuring
period during which the Termination Date occurs, any amount payable to the
Executive under the Long Term Incentive Plan’s terms with respect to any plan
cycle(s) during which the Termination Date occurs, and any other benefits
payable under this Agreement, but expressly excluding Base Salary, Severance
Benefits, Health Benefits Continuation, and Perquisite Continuation.

 

1.19.        “Perquisite Continuation” shall mean the continuation following a
qualifying Termination Date by the appropriate member(s) of the ALLTEL Group of
the perquisites provided to the Executive on a basis not less favorable to the
Executive than the most favorable basis on which perquisites were provided to
the Executive during the 210-day period ending on

 

4

--------------------------------------------------------------------------------


 

the Termination Date until the end of the 24th calendar month following the
month during which the Termination Date occurred.

 

1.20.        “Prior Annual Incentive Amount” shall mean the amount of cash
compensation that was paid or payable to the Executive under the Annual
Incentive Plan for the measuring period ending immediately prior to the
measuring period during which the Termination Date occurs.

 

1.21.        “Prorated Annual Incentive Benefit” shall mean the Annual Incentive
Benefit multiplied by a fraction, the numerator of which is the number of
calendar months (counting a partial calendar month as a full month) that have
elapsed in the measuring period during which the Termination Date occurs prior
to the Termination Date, and the denominator of which is twelve (12); reduced by
the amount, if any, paid or payable to the Executive under the Annual Incentive
Plan’s terms with respect to the measuring period during which the Termination
Date occurs.

 

1.22.        “Prorated Long-Term Incentive Benefit” shall mean the sum of the
amounts (each a “plan cycle amount”) that would be payable to the Executive
under the Long-Term Incentive Plan with respect to all multiple-year plan cycles
or other measuring periods for the determination of payments under the Long-Term
Incentive Plan (each a “plan cycle”) containing the Termination Date, computed
assuming that the level of performance with respect to a performance goal
identified in accordance with the terms of the Long-Term Incentive Plan as the
“target” level of performance for each plan cycle has been achieved, with each
such plan cycle amount being multiplied by a fraction, the numerator of which is
the number of calendar months (counting a partial calendar month as a full
month) that have elapsed in the plan cycle with respect to which such plan cycle
amount is being determined as of the Termination Date, and the denominator of
which is the number of calendar months in the plan cycle; reduced by the amount,
if any, paid or payable to the Executive under the Long-Term Incentive Plan’s
terms with respect to any plan cycle(s) during which the Termination Date
occurs.

 

1.23.        “SERP” shall mean the ALLTEL Corporation Supplemental Executive
Retirement Plan (First Restatement), as amended from time to time, except that
if the SERP has been amended or terminated in a manner that is adverse to the
Executive and a substitute or alternative arrangement has been provided so that
the amendment or termination of the SERP does not constitute “Good Reason” as
provided in clause (iii) of Section 1.11 (“Good Reason”), the term SERF shall
mean any substitute or alternative arrangement, as amended from time to time.

 

1.24.        “Severance Amount” shall mean the sum of:

 

(v)         the Executive’s annual Base Salary,

 

(vi)         the Annual Incentive Benefit, and

 

(vii)         the Long-Term Incentive Benefit.

 

1.25.        “Severance Benefits” shall mean: (i) a lump sum payment, in cash,
equal to the sum of (A) the Severance Amount multiplied by two; (B) the Prorated
Annual Incentive Benefit;

 

5

--------------------------------------------------------------------------------


 

and (C) the Prorated Long-Term Incentive Benefit; and reduced by any cash
severance benefit otherwise paid or payable to the Executive under any severance
plan or other severance arrangement of the ALLTEL Group; and (ii) Health
Benefits Continuation and Perquisite Continuation.

 

1.26.        “Spouse” shall mean the person (if any) to whom the Executive is
legally married at the relevant time, or if the Executive is deceased, the
person (if any) to whom the Executive was legally married at the time of the
Executive’s death.

 

1.27.        “Term” shall have the meaning given to such term in Section 2.

 

1.28.        “Termination Date” shall mean the effective date of the termination
of the Executive’s employment with the ALLTEL Group during the Term.

 

Section 2.               Term of Agreement.

 

(A)          ALLTEL shall employ the Executive, and may cause any other member
of the ALLTEL Group to employ the Executive, and the Executive shall continue
his employment in accordance with the terms and conditions set forth herein, for
the “Term” of this Agreement.

 

(B)           The “Term” shall mean the period commencing on the Effective Date
and ending on the earlier of:

 

(i)            the Termination Date; or

 

(ii)           December 31, 2007.

 

Section 3.               Position and Responsibilities.

 

During the Term, the Executive shall have those positions, duties, and
responsibilities with the ALLTEL Group consistent with the Executive’s status as
ALLTEL’s Chief Executive Officer and President, as may be determined from time
to time by ALLTEL’s Board.

 

Section 4.               Standard of Care.

 

During the Term, the Executive shall devote substantially his full business
time, attention, and energies to the business of the ALLTEL Group, except that
the Executive may serve as a director of or officer of or otherwise participate
in other businesses and civic, charitable, and educational organizations so long
as that service or participation is not injurious to the ALLTEL Group, does not
violate any provision of Section 8 (Protective Covenants By the Executive), and
does not interfere with the performance of his duties for the ALLTEL Group. 
During the Term, the Executive shall:

 

(i)            Devote his best efforts to the fulfillment of his employment
obligations hereunder;

 

6

--------------------------------------------------------------------------------


 

(ii)           Exercise the highest degree of loyalty to the ALLTEL Group and
the highest standards of conduct in the performance of his duties; and

 

(iii)          Do nothing which intentionally harms, in any way, the business or
reputation of the ALLTEL Group.

 

Section 5.               Compensation.

 

As remuneration for all services to be rendered to the ALLTEL Group by the
Executive during the Term and except as otherwise provided in this Agreement,
ALLTEL shall pay or provide, or cause another member of the ALLTEL Group to pay
or provide, to the Executive the following:

 

5.1.          Base Salary.

 

During the Term, the Executive shall receive a base salary (“Base Salary”) at a
rate of no less than $850,000.00 per annum.  During the Term, the Executive’s
Base Salary shall be reviewed annually by the Compensation Committee and may be
increased by the Board in its sole and absolute discretion.  If so increased,
the Base Salary shall be increased for all purposes of this Agreement.  Once so
increased, the Base Salary shall not be decreased during the Term.  The
Executive’s Base Salary shall be paid to the Executive in installments
throughout the year, consistent with the normal payroll practices of ALLTEL.

 

5.2.          Other Benefits.

 

During the Term, the Executive shall be eligible to participate in all bonus,
equity incentive, employee benefits and perquisite plans, programs and
arrangements that are no less favorable to the Executive than the plans,
programs and arrangements provided to the Executive as in effect on the
Effective Date.

 

Section 6.               Expense Reimbursement.

 

ALLTEL shall pay or reimburse the Executive for ordinary and necessary
employment-related expenses of the Executive on a basis that is no less
favorable to the Executive than as in effect on the Effective Date and that is
no less favorable to the Executive than the basis on which payment or
reimbursement of employment-related expenses is made from time to time to other
senior executives of ALLTEL.

 

Section 7.               Employment Terminations.

 

7.1.          Termination Due to Death.

 

(A)          In the event of the death of the Executive during the Term, ALLTEL
shall pay or provide to the Executive’s Beneficiary, in full satisfaction of all
amounts due, the Ordinary Termination Benefits, and, if applicable, the benefits
under the SERP as provided therein.

 

7

--------------------------------------------------------------------------------


 

(B)           The Ordinary Termination Benefits shall be paid in a single cash
lump sum within 10 business days after the Termination Date, except as otherwise
required by law, by the terms of any applicable compensation arrangement or
employee benefit plan (including, if applicable, the SERP), or by the terms of
this Agreement.

 

7.2.          Termination Due to Disability.

 

(A)          In the event of the Executive’s Disability during the Term,
ALLTEL’s Board may terminate or cause to be terminated the Executive’s
employment under this Agreement by written notice to the Executive of the
termination of the Executive’s employment for Disability in accordance with this
Section 7.2 given at least 10 business days prior to the effective date of such
termination.  A termination for Disability shall become effective upon the end
of the 10-business-day notice period.  Upon the effective date of the
Executive’s termination of employment on account of Disability, ALLTEL shall pay
or provide to the Executive, in full satisfaction of all amounts due, the
Ordinary Termination Benefits, and, if applicable, the benefits under the SERP
as provided therein.

 

(B)           The Ordinary Termination Benefits shall be paid in a single cash
lump sum within 10 business days after the Termination Date, except as otherwise
required by law, by the terms of any applicable compensation arrangement or
employee benefit plan (including, if applicable, the SERP), or by the terms of
this Agreement.

 

7.3.          Termination for Cause.

 

(A)          ALLTEL’s Board may terminate or cause to be terminated the
Executive’s employment under this Agreement for “Cause” in accordance with this
Section 7.3 at any time during the Term.  Upon a termination for Cause under
this Section 7.3 during the Term, ALLTEL shall pay or provide to the Executive,
in full satisfaction of all amounts due, the Ordinary Termination Benefits.

 

(B)           The Ordinary Termination Benefits shall be paid in a single lump
sum within 10 business days after the Termination Date, except as otherwise
required by law, by the terms of any applicable compensation arrangement or
employee benefit plan (including, if applicable, the SERP), or by the terms of
this Agreement.

 

(C)           “Cause” shall mean (i) conviction of the Executive of a felony,
(ii) gross neglect by the Executive of the performance of his duties hereunder
or gross misconduct by the Executive that in either case produces material
economic harm to any member of the ALLTEL Group, or (iii) a material breach by
the Executive of any provision of Section 8 (Protective Covenants By The
Executive) during the Term.  Whether an act or failure to act by the Executive
constitutes “Cause” shall be determined by the Board in the good faith exercise
of its discretion, subject to the following requirements:

 

(i)            Written notice shall be provided to the Executive not less than
10 business days prior to the effective date of the termination setting forth
the intention of ALLTEL’s Board to consider terminating the Executive for Cause,
including a

 

8

--------------------------------------------------------------------------------


 

statement of the intended effective date of termination and a description of the
specific facts believed to constitute Cause;

 

(ii)           None of the acts or omissions of the Executive that the Board
believes to constitute Cause shall have occurred more than 365 days before the
earliest date on which any member of the Board who is not a party to the act or
omission knew or should have known of such act or omission;

 

(iii)          The Executive shall be offered an opportunity to respond to the
statement required by clause (i) above by appearing in person, together with the
Executive’s legal counsel, before the Board prior to the date of termination;

 

(iv)          By the affirmative vote of at least 75 percent of the non-employee
members of the Board present at the Board meeting at which the determination is
made, the Board shall determine that the specified facts constituted Cause and
that the Executive’s employment should accordingly be terminated for Cause; and

 

(v)           ALLTEL shall provide the Executive a copy of the Board’s written
determination setting forth with specificity the basis of the termination for
Cause and stating the effective date of termination.

 

Any purported termination for Cause that does not satisfy each substantive and
procedural requirement of this Section 7.3(C) shall be treated for all purposes
under this Agreement as a termination of the Executive’s employment under
Section 7.5 (Termination by ALLTEL Other Than for Cause or by Executive for Good
Reason).

 

(D)          By determination of the Board, ALLTEL (and any other member of the
ALLTEL Group then employing the Executive) may, upon written notice to the
Executive, suspend the Executive from his duties for a period of up to 30 days
with full pay and benefits hereunder during the period of time during which the
Board is making a determination under Section 7.3(C) whether to terminate the
Executive’s employment for Cause.

 

7.4.          Voluntary Termination by the Executive Other Than for Good Reason.

 

(A)          The Executive may terminate his employment under this Agreement
other than for Good Reason in accordance with this Section 7.4 at any time
during the Term by giving the Board at least 30 days’ prior written notice of
termination in accordance with this Section 7.4.  The termination automatically
shall become effective upon the expiration of the notice period.  The
Executive’s right to terminate his employment under this Section 7.4 shall not
be affected by the Executive’s disability or incapacity.

 

(B)           Upon a termination other than for Good Reason under this
Section 7.4 during the Term, ALLTEL shall pay or provide to the Executive, in
full satisfaction of all amounts due, the Ordinary Termination Benefits.

 

9

--------------------------------------------------------------------------------


 

(C)           The Ordinary Termination Benefits shall be paid in a single lump
sum within 10 business days after the Termination Date, except with respect to
Health Benefits Continuation and Perquisites Continuation or as otherwise
required by law, by the terms of any applicable compensation arrangement or
employee benefit plan (including, if applicable, the SERP), or by the terms of
this Agreement.

 

7.5.          Termination by ALLTEL Other Than for Cause or by Executive for
Good Reason.

 

(A)          ALLTEL’s Board may, in the exercise of its sole and absolute
discretion, terminate or cause to be terminated the Executive’s employment under
this Agreement other than for Cause in accordance with this Section 7.5 at any
time during the Term by written notice to the Executive specifying the effective
date of termination, which effective date shall not be earlier than the date on
which the written notice of termination under this Section 7.5 is given to the
Executive.   The Executive may terminate his employment under this Agreement for
Good Reason in accordance with this Section 7.5 at any time during the Term by
giving the Board 30 days’ written notice of termination in accordance with this
Section 7.5, which must set forth in reasonable detail the facts and
circumstances that are claimed to provide a basis for the Good Reason
termination.  The termination automatically shall become effective upon the
expiration of the notice period.  The Executive’s right to terminate his
employment for Good Reason under this Section 7.5 shall not be affected by the
Executive’s disability or incapacity.  The Executive’s continued employment
under this Agreement shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason.

 

(B)           Upon a termination by ALLTEL other than for Cause or by the
Executive for Good Reason under this Section 7.5 during the Term, ALLTEL shall
pay or provide or cause another member of the ALLTEL Group to pay or provide to
the Executive in full satisfaction of all amounts due the Ordinary Termination
Benefits and the Severance Benefits, and, if applicable, the benefits under the
SERP as provided therein.

 

(C)           The Ordinary Termination Benefits, and the Severance Benefits
shall be paid in a single lump sum within 10 business days after the Termination
Date, except with respect to Health Benefits Continuation and Perquisites
Continuation or as otherwise required by law, by the terms of any applicable
compensation arrangement or employee benefit plan (including, if applicable, the
SERP), or by the terms of this Agreement.

 

7.6.          Health Benefits Continuation.

 

(A)          “Health Benefits Continuation” shall mean that, commencing as of a
qualifying Termination Date, the Executive, and the Spouse of the Executive and
the eligible dependents of the Executive who were covered by the health and
dental benefits provided to active employees of ALLTEL and their spouses and
eligible dependents as of the Termination Date, shall be provided with the
health and dental benefits specified in Section 7.6(B) for a period commencing
on the Termination Date and ending upon the 24th calendar month following the
calendar month in which the Termination Date occurred.  If the Executive dies
subsequent to the commencement of the health and dental benefit coverage so
provided, the surviving Spouse and eligible dependents of the Executive shall be
provided with health and

 

10

--------------------------------------------------------------------------------


 

dental benefits specified in Section 7.6(B) for the remainder of the 24-month
period.  The 24-month period shall include any period during which COBRA
coverage is in effect in accordance with Section 7.6(B).

 

(B)           The health and dental benefits to be provided to the Executive and
the Executive’s Spouse and eligible dependents, or to a surviving Spouse of the
Executive, in accordance with Section 7.6(A) shall be equivalent to the health
and dental benefits provided to active employees of ALLTEL and their eligible
dependents in the case of the Executive and the Executive’s eligible dependents,
and spouses of active employees of ALLTEL, in the case of the Executive’s Spouse
or surviving Spouse, under the health and dental plans of ALLTEL (or in the
event ALLTEL does not maintain such a plan or plans, another comparable plan or
plans of the ALLTEL Group), as in effect from time to time, and under any
additional and/or supplemental plans provided to senior executives of ALLTEL and
their spouses and eligible dependents (or in the event ALLTEL does not maintain
such a plan or plans, another comparable plan or plans of the ALLTEL Group), as
in effect from time to time (the “equivalent coverage”).  Notwithstanding the
foregoing, subject to any applicable legal requirements, the equivalent coverage
may coordinate with any government provided coverage (with the government
provided coverage as primary) to the extent that the government provided
coverage is provided to the recipient without any requirement that the recipient
pay any premium or make any contribution as a condition of receiving the
government provided coverage and to the extent that the equivalent coverage
(with coordination) and the government provided coverage provide coverage at
least equal to the equivalent coverage (without coordination).  Eligible
dependents shall be those dependents of the Executive who meet the requirements
of the applicable coverage to be eligible for dependent coverage.  The
equivalent coverage shall be provided by ALLTEL without any requirement for the
recipient thereof to pay any premium or contribution as a condition of receiving
the coverage.  ALLTEL shall provide the equivalent coverage through its
established plans in effect from time to time or through any other means, at
ALLTEL’s option.  The Executive, Spouse, surviving Spouse, and dependents shall
provide reasonable cooperation to ALLTEL in obtaining any insurance for the
equivalent coverage that ALLTEL desires to purchase.  For any period during
which the Executive, Spouse, or surviving Spouse is entitled to coverage under
any plan of the ALLTEL Group in accordance with the requirements of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Executive,
Spouse, or surviving Spouse, as applicable, shall be required to elect COBRA
coverage as a condition to coverage hereunder, and ALLTEL shall reimburse the
Executive, Spouse, or surviving Spouse for premiums paid for the COBRA coverage.

 

(C)           If taxes are imposed on the Executive, Spouse, surviving Spouse,
or dependents with respect to the equivalent coverage or benefits received under
the equivalent coverage, including taxes on reimbursed COBRA coverage premiums,
ALLTEL shall make additional cash payments to the Executive, Spouse, surviving
Spouse, and dependents (a “Gross-Up Payment”) in an amount equal to the
additional taxes imposed on the Executive, Spouse, surviving Spouse, and
dependents and an amount sufficient to pay the cumulative taxes (including any
interest and penalties imposed with respect to such taxes) relating to the
Gross-Up Payment so that the equivalent coverage and benefits received under the
equivalent coverage will be received by the Executive, Spouse, surviving Spouse,
and dependents pursuant to this Section 7.6 without reduction for taxes, as
determined by a nationally recognized certified public accounting firm
designated by the Executive.

 

11

--------------------------------------------------------------------------------


 

Section 8.               Protective Covenants by the Executive.

 

8.1.          Return of Property.

 

Within five days after the date of the termination of the Executive’s employment
with the ALLTEL Group, the Executive shall deliver to ALLTEL all of the ALLTEL
Group’s property in his possession, custody or control, including, without
limitation, all keys and credit cards, all computers and fax machines, and all
files, documents, data and information in any medium relating in anyway to the
ALLTEL Group or its employees, suppliers, customers or business.

 

8.2.          Non-Disclosure.

 

The Executive acknowledges that in the course of his employment with the ALLTEL
Group he has had and will have access to confidential information and trade
secrets proprietary to the ALLTEL Group, including, without limitation,
information relating to the ALLTEL Group’s products, suppliers, and customers,
the sources, nature, processes, costs and prices of the ALLTEL Group’s products,
the names, addresses, contact persons, purchasing and sales histories, and
preferences of the ALLTEL Group’s suppliers and customers, the ALLTEL Group’s
business plans and strategies, and the names and addresses of, amounts of
compensation paid to, and the trading and sales performance of the ALLTEL
Group’s employees and agents (hereinafter referred to as the “Confidential
Information”).  The Executive further acknowledges that the Confidential
Information is proprietary to the ALLTEL Group, that the unauthorized disclosure
of any of the Confidential Information to any person or entity will result in
immediate and irreparable competitive injury to the ALLTEL Group, and that such
injury cannot adequately be remedied by an award of monetary damages. 
Accordingly, the Executive shall not at any time disclose any Confidential
Information to any person or entity who is not properly authorized by ALLTEL to
receive the information, without the prior written permission of ALLTEL’s Board.

 

8.3.          Non-Interference.

 

The Executive shall not during his employment with the ALLTEL Group and
thereafter until the expiration of the Non-Interference/Assistance Period
employ, or assist any person or entity in employing, any employee of any member
of the ALLTEL Group.  The Executive shall not during his employment with the
ALLTEL Group and thereafter until the expiration of the
Non-Interference/Assistance Period solicit, or assist any person or entity to
solicit, any employee of any member of the ALLTEL Group to leave the ALLTEL
Group’s employment or to become employed by any entity that is not a member of
the ALLTEL Group.

 

8.4.          Harmful Statements.

 

The Executive shall not at any time disseminate any information or make any
statements, whether written, oral or otherwise, that are negative, disparaging
or critical of ALLTEL, any member of the ALLTEL Group, or any of their parents,
subsidiaries, affiliates, or their respective officers, directors, employees,
shareholders, trustees, administrators, or employee benefit plans, or the
representatives, employees, agents, predecessors, successors, heirs, or assigns
of any of the foregoing (hereinafter “ALLTEL Parties”), or their business or
operations, or that place any of the ALLTEL Parties in a bad light, other than
any such statement or information that is made or

 

12

--------------------------------------------------------------------------------


 

disseminated by the Executive in a good faith belief as to their truth or
accuracy and either is required by law or is reasonably necessary to the
enforcement by the Executive of any right the Executive has related to his
employment with the ALLTEL Group.

 

8.5.          Resignations.

 

Within five days after the effective date of the termination of his employment
with the ALLTEL Group, the Executive shall execute and deliver to ALLTEL’s Board
such resignations as a director and officer of ALLTEL and of any other members
of the ALLTEL Group, in such form as may be reasonably requested by ALLTEL’s
Board.

 

8.6.          Challenge to Validity.

 

The Executive shall not at any time commence any action, suit, arbitration or
proceeding challenging the validity or enforceability of any provision of this
Agreement, or adjudicate the limits or scope of any of its provisions, and the
Executive shall not assert, in any action, suit, arbitration or proceeding
against the Executive by any ALLTEL Group member for a breach by the Executive
of any of the covenants in this Section 8 that any provision of the covenants is
invalid or unenforceable in any respect or to any extent, irrespective of the
outcome of any such action, suit or proceeding.

 

8.7.          Assistance to ALLTEL.

 

During the Non-Interference/Assistance Period, the Executive shall provide such
information and assistance as ALLTEL reasonably requests to assist any ALLTEL
Group member in the mediation, arbitration, or litigation of any, claim, action,
suit or proceeding maintained against any ALLTEL Group member arising from
events occurring during the Executive’s employment with the ALLTEL Group,
provided that ALLTEL shall reimburse the Executive for all reasonable and
necessary out-of-pocket expenses incurred by the Executive in complying with
this Section 8.7.

 

Section 9.               Successors; Binding Agreement; Assignment.

 

9.1.          As to ALLTEL.

 

This Agreement shall be binding upon, and shall inure to the benefit of, and be
enforceable by ALLTEL and its successors.  For purposes of this Section 9.1, the
term “successor” shall mean any successor to the business or assets of ALLTEL by
operation of law or otherwise, including, without limitation, any person,
corporation, partnership, or entity that, directly or indirectly, whether by
purchase, merger, consolidation, or otherwise, acquires all or substantially all
of the business or assets of ALLTEL (and each successor to a successor to
ALLTEL).  Any such successor shall be deemed to be ALLTEL for all purposes of
this Agreement.  In addition to any obligations imposed by law upon any
successor, ALLTEL shall require any successor expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that ALLTEL
would be required to perform it if no succession had taken place.  A failure of
ALLTEL to obtain the assumption of and agreement to perform this Agreement prior
to the effectiveness of any succession shall be a material breach of this
Agreement by ALLTEL.  The provisions of this Section 9.1 shall apply to each
successor to any

 

13

--------------------------------------------------------------------------------


 

successor of ALLTEL.  Notwithstanding the foregoing provisions of this
Section 9.1, ALLTEL and any other predecessor to a successor shall remain, with
each successor, jointly and severally liable for all obligations of ALLTEL
hereunder.  Except as provided in this Section 9.1, this Agreement shall not be
assigned by ALLTEL, and any purported assignment of this Agreement by ALLTEL
(except as provided in this Section 9.1) shall be void.

 

9.2.          As to the Executive.

 

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Executive and the Executive’s personal or legal
representatives, executors, and administrators.  If the Executive should die
while any amounts payable to the Executive hereunder remain outstanding, unless
otherwise provided herein, all such amounts shall be paid in accordance with the
terms of this Agreement to the Executive’s Beneficiary, determined in accordance
with Section 7.1 (Termination Due to Death).  This Agreement shall not be
assigned by the Executive, and any purported assignment of this Agreement by the
Executive shall be void.

 

Section 10.             Dispute Resolution and Notices.

 

10.1.        Dispute Resolution.


 

(A)          If a dispute or controversy arises out of or in connection with
this Agreement, the parties shall first attempt in good faith to settle the
dispute or controversy by mediation under the Commercial Mediation Rules of the
American Arbitration Association before resorting to arbitration.

 

(B)           Any dispute or controversy arising out of or in connection with
this Agreement not otherwise settled by mediation shall be settled by binding
arbitration.  The arbitration proceeding shall be conducted before a panel of
three arbitrators sitting (i) if the Executive is employed by an ALLTEL Group
member at the time of the initiation of the arbitration, in the municipality in
which the Executive’s principal place of employment is located at the time, and
(ii) if the Executive’s employment with the ALLTEL Group has terminated prior to
the time of initiation of the arbitration, at a location which is within 50
miles of the location of the Executive’s principal place of employment at the
time of his termination of employment.  The arbitration will be conducted in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment maybe entered on any arbitration award in any court having
jurisdiction.

 

(C)           Except as otherwise provided in this Section 10.1(C), all expenses
of any arbitration under Section 10.1(B), including, without limitation, the
reasonable fees and expenses of the legal representative for the Executive, and
necessary costs and disbursements incurred as a result of such dispute or
proceeding, and any prejudgment interest, calculated at the rate provided by
law, shall be borne by ALLTEL, whether or not the Executive prevails in such
arbitration.  ALLTEL shall pay (or reimburse the Executive for) such fees and
expenses on a monthly basis within ten days after the Executive’s submission of
a written request for payment or reimbursement, as applicable, together with
reasonable evidence that the fees and expenses were incurred.  If the Executive
does not prevail (after exhaustion of all available arbitral remedies),

 

14

--------------------------------------------------------------------------------


 

and the arbitration panel affirmatively finds that the Executive instituted the
proceeding in bad faith or that (he Executive’s claims were frivolous, no
further reimbursement for legal fees and expenses shall be due to the Executive,
and the Executive shall repay ALLTEL for any amounts previously paid by ALLTEL
pursuant to this Section 10.1(C).  With respect to any dispute regarding the
provisions of Section 8 (Protective Covenants by the Executive), if the
Executive does not prevail (after exhaustion of all available arbitral
remedies), no further reimbursement for legal fees and expenses shall be due to
the Executive, and the Executive shall repay ALLTEL for any amounts previously
paid by ALLTEL hereunder pursuant to this Section 10.1(C) in respect of such
dispute.  No fees or expenses of the Executive shall be paid by ALLTEL with
respect to any dispute or controversy as to the validity or enforceability of
this Agreement, or any provision hereof, or in connection with the litigation of
any Issue arising under this Agreement in a court of law other than fees and
expenses incurred by the Executive in enforcing an arbitration award entered in
favor of the Executive in accordance with this Section 10.1(C).

 

10.2.        Notices.

 

Any notices, requests, demands, or other communications provided for by this
Agreement shall be in writing and shall be deemed to have been duly given when
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:

 

To the Board, the Compensation Committee, and ALLTEL:

 

ALLTEL Corporation
One Allied Drive
Little Rock, Arkansas 72202
Attention: Chairman, Compensation Committee; and Corporate Secretary

 

To the Executive:

 

Scott T. Ford
22311 Highway 10
Little Rock, Arkansas 72223-4449

 

Section 11.             Survival of Obligations and Remedies.

 

11.1.        Survival of Obligations.

 

Upon the expiration of the Term of this Agreement in accordance with Section 2,
no provision of this Agreement shall have any further force or effect and all
obligations of ALLTEL and the Executive hereunder shall immediately terminate,
except as follows:

 

(i)            ALLTEL shall be required to pay or provide to the Executive, or
the Beneficiary in the case of the death of the Executive, any benefits to which
the Executive became entitled under Section 7 (Employment Terminations), other
than Section 

 

15

--------------------------------------------------------------------------------


 

7.6, by reason of a qualifying Termination Date (occurring during the Term), in
accordance with the terms thereof, including benefits to be paid or provided
within a specified number of days following the Termination Date, which remain
unpaid or unprovided following the expiration or the Term;

 

(ii)           The provisions of Section 7.6 (Health Benefits Continuation)
shall remain in full force and effect until amounts owing thereunder (if any)
are paid in full;

 

(iii)          The provisions of Section 8 (Protective Covenants By the
Executive) shall remain in full force and effect for the applicable periods of
time specified in Section 8 with respect to the provisions thereof;

 

(iv)          The provisions of Section 9 (Successor; Binding Agreement;
Assignment) shall remain in full force and effect so long as any rights or
obligations of either party continue to exist under the Agreement; and

 

(v)           The provisions of Section 10 (Dispute Resolution and Notice),
Section 11.2 (Remedies; Protective Covenants), and Section 12 (Miscellaneous)
shall remain in full force and effect with respect to rights and obligations
existing on the Termination Date or that may arise thereafter in accordance with
the foregoing clauses of this Section 11.1.

 

11.2.        Remedies; Protective Covenants.


 

(A)          The Executive’s sole and exclusive remedy with respect to any and
all claims arising under this Agreement, for termination of the Executive’s
employment with the ALLTEL Group during the Term, and for breach hereof by
ALLTEL shall be the right to receive the benefits provided for under Section 7
(Employment Terminations), and such expenses as are provided for under
Section 10.1, in each case, to which the Executive is otherwise entitled
pursuant to the terms and conditions hereof.  Without limiting the foregoing,
the Executive’s sole and exclusive remedy for the failure of ALLTEL or the
ALLTEL Group to provide compensation or expense reimbursement to the Executive
in an amount or form not in conformity with any one or more of the provisions of
Section 5 (Compensation) or Section 6 (Expense Reimbursement) is to seek
recovery against ALLTEL pursuant to Section 10 (Dispute Resolution and Notices)
for only such benefits, if any, that are expressly provided for consequent upon
the Executive’s termination of employment pursuant to the applicable provisions
of Section 7 (Employment Terminations).  The Executive’s employment with the
ALLTEL Group may be terminated by ALLTEL’s Board for any reason in its sole and
absolute discretion in accordance with any applicable provision of Section 7
(Employment Terminations) and the payment or provision of such benefits as may
be required under this Agreement.

 

16

--------------------------------------------------------------------------------


 

(B)           The Executive acknowledges and agrees that each and every covenant
contained in Section 8 (Protective Covenants By The Executive) (the “Protective
Covenants “) is reasonable and is necessary to protect the trade secrets,
confidential information, and other business interests of the ALLTEL Group and
that his compliance with each of the Protective Covenants is necessary to
protect the ALLTEL Group from unfair injury.  The Executive further acknowledges
and agrees that a breach of any of the Protective Covenants will result in
irreparable and continuing harm and damage to the ALLTEL Group for which there
will be no adequate remedy at law.  In the event of a breach of any of the
Protective Covenants, each and every member of the ALLTEL Group shall be
entitled to injunctive relief and to such other relief (whether at law or in
equity) as a court of competent jurisdiction deems proper in the circumstances,
in addition to any other remedy or relief to which any of them may be entitled. 
Notwithstanding any other provision of this Agreement, the obligations of each
member of the ALLTEL Group under this Agreement are conditioned upon compliance
by the Executive with each of the Protective Covenants, and failure by the
Executive to comply with any of the Protective Covenants shall entitle each
ALLTEL Group member to forfeit, terminate payment of, and, to the extent paid,
recover immediately from the Executive any Severance Benefits, benefits,
amounts, expenses, or costs that may have been paid or would otherwise be owing
to or vested in the Executive, under Section 7 (Employment Terminations) of this
Agreement.  The Executive acknowledges that the Protective Covenants are a
principal inducement for the willingness of ALLTEL to enter into this Agreement
and make the payments and provide the benefits to the Executive under this
Agreement and that ALLTEL and the Executive intend the Protective Covenants to
be binding upon and enforceable against the Executive in accordance with their
terms, notwithstanding any common or statutory law to the contrary.  The
Executive acknowledges that any forfeiture resulting under the provisions of
this Agreement is reasonably related and proportional to the harm that the
ALLTEL Group would sustain if he were to violate any of the Protective
Covenants.

 

Section 12.             Miscellaneous.

 

12.1.        Termination Procedures.

 

Any intended termination of the Executive’s employment by either party shall be
communicated by written Notice of Termination from the party initiating such
termination to the other party hereto in accordance with Section 10.2.  For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice that indicates the specific termination provision in this Agreement
relied upon, and, if applicable, the notice shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.  Notices under
Section 7.3 (Termination for Cause) and Section 7.5 (Termination by ALLTEL Other
Than for Cause or by Executive for Good Reason) shall include the information
required thereunder.

 

12.2.        ALLTEL Representations.

 

ALLTEL hereby represents and warrants to the Executive as follows: The execution
and delivery of this Agreement and the performance by ALLTEL of the actions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of ALLTEL.  This Agreement is a legal, valid and legally binding
obligation of ALLTEL enforceable in accordance

 

17

--------------------------------------------------------------------------------


 

with its terms.  Neither the execution or delivery of this Agreement nor the
consummation by ALLTEL of the actions contemplated hereby (i) will violate any
provision of the certificate of incorporation or bylaws (or other charter
documents) of ALLTEL, (ii) will violate or be in conflict with any applicable
law or any judgment, decree, injunction or order of any court or governmental
agency or authority, or (iii) will violate or conflict with or constitute a
default (or an event of which, with notice or lapse of time or both, would
constitute a default) under or will result in the termination of, accelerate the
performance required by, or result in the creation of any lien, security
interest, charge or encumbrance upon any of the assets or properties of ALLTEL
under, any term or provision of the certificate of incorporation or bylaws (or
other charter documents) of ALLTEL or of any contract, commitment,
understanding, arrangement, agreement or restriction of any kind or character to
which ALLTEL is a party or by which ALLTEL or any of its properties or assets
may be bound or affected.

 

12.3.        No Duplication.

 

In no event shall payments in accordance with this Agreement be made in respect
of more than one of Sections 7.1, 7.2, 7.3, 7.4 and 7.5.

 

12.4.        No Mitigation.

 

The Executive shall not be required to seek other employment or to attempt in
any way to reduce any amounts payable to the Executive by ALLTEL pursuant to
this Agreement.  Further, the amount of any payment or benefit provided for in
this Agreement shall not be reduced by any compensation earned by the Executive
as the result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by the Executive to the ALLTEL
Group, or otherwise.

 

12.5.        Entire Agreement.

 

This Agreement supersedes any prior agreements or understandings, oral or
written, between the parties hereto with respect to the subject matter hereof
and constitutes the entire agreement of the parties with respect thereto.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

 

12.6.        Modification.

 

This Agreement shall not be varied, altered, modified, canceled, changed, or in
any way amended, or any provision of this Agreement waived, except by mutual
agreement of the parties in a written instrument executed by the parties hereto
or their legal representatives and in the case of ALLTEL by an officer
specifically designated by the Board.  No waiver by a fly p arty to this
Agreement at any time of any breach by any party to this Agreement of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

18

--------------------------------------------------------------------------------


 

12.7.        Severability.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and
effect.  In the event that any provision of this Agreement is held
unenforceable, such provision shall be reformed so as to be enforced to the
maximum extent possible, and if it is determined that it is not possible to
reform any such provision of this Agreement, such provision shall be severed
from this Agreement and the remainder of this Agreement shall be enforced to the
full extent permitted by law.

 

12.8.        Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same Agreement.

 

12.9.        Withholding.

 

Any member of the ALLTEL Group may withhold from any amounts payable under this
Agreement all federal, state, city, or other taxes or payments as may be
required pursuant to any law or governmental regulation or ruling or as may be
expressly authorized by the Executive to be withheld, deducted or reduced from
those amounts.

 

12.10.      Prior Change in Control Agreement.

 

The provisions contained in the Agreement dated April 25, 1996, by and between
the Executive and ALLTEL regarding a “change in control” of ALLTEL (the “Prior
Agreement”) shall supersede Section 7 of this Agreement upon a “Change in
Control” as defined in the Prior Agreement, but all other provisions of this
Agreement shall remain in force in accordance with their terms.

 

12.11.      Third Party Beneficiaries.

 

This Agreement is entered into for the benefit only of (i) the Executive, (ii)
the Executive’s Beneficiary, and (iii) the Spouse or surviving Spouse of the
Executive and eligible dependents, if any, with respect only to such benefits,
if any, to be provided the Spouse or surviving Spouse and eligible dependents
pursuant to Section 7.6, and (iv) ALLTEL and the other members of the ALLTEL
Group, and their successors, and no other parties shall have any rights
hereunder, except as otherwise provided in Section 9 (Successors; Binding
Agreement; Assignment).

 

12.12.      Governing Law.

 

To the extent not preempted by federal law, the validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Delaware (without giving effect to any conflicts of law principles
of the State of Delaware that would require the application of the laws of
another jurisdiction).

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ALLTEL and the Executive have executed this Agreement as of
the date first above written.

 

ATTEST:

ALLTEL CORPORATION

 

 

By:

 

 

By

: /s/ Francis X. Frantz

 

 

Name:

 

Francis X. Frantz, Executive Vice

 

Title:

 

President and Secretary

 

 

WITNESS:

EXECUTIVE

 

 

/s/ Anjse P. Dean

 

/s/ Scott T. Ford

 

Name:

Scott T. Ford

 

20

--------------------------------------------------------------------------------